TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 29, 2021



                                      NO. 03-19-00778-CV


                        Ferrol O. Angell and Betty J. Angell, Appellants

                                                  v.

               Clinton W. Culpepper and Candace Culpepper Light, Appellees




         APPEAL FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND TRIANA
           AFFIRMED IN PART, REVERSED IN PART AND REMANDED
                    OPINION BY CHIEF JUSTICE BYRNE


This is an appeal from the judgment signed by the trial court on October 1, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. We affirm the judgment that the appellants take nothing by their claims

for fraud and negligent misrepresentation and that the appellants’ defense of unilateral mistake

fails as a matter of law. We reverse the judgment in all other respects and remand the cause for

further proceedings consistent with the Court’s opinion. The parties shall bear their own costs

relating to this appeal, both in this Court and in the court below.